Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities:  the “taped” should be “[[taped]] tapered”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 10797050. 

Regarding claim 17. The claims 1 and 4 of U.S. Patent No. 10797050 discloses the claim 17. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20180083002).

Regarding claim 1. Kim discloses A fin field effect transistor (FinFET) device structure, comprising: 
a first gate structure GL/118’ (Fig 5: the gate in the region CP2) formed over a fin structure (Fig 5: FA); 
a conductive layer ‘CP2’ formed over the first gate structure (Fig 5); and 
a first capping layer ‘VC2’ formed over the conductive layer (Fig 5), 
wherein a top surface of the conductive layer is in direct contact with a bottom surface of the first capping layer (Fig 5).

Regarding claim 2. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: 

wherein the first capping layer is not formed on the first gate spacer layer (Fig 5).

Regarding claim 3. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the first capping layer has a taped width from a bottom surface to a top surface (Fig 5).

Regarding claim 4. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein a sidewall of the conductive layer is aligned with a sidewall of the first capping layer (Fig 5).

Regarding claim 5. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: 
a second gate structure GL/118’ (Fig 5: the gate left side of the first gate) formed over the fin structure; and 
a second capping layer 182 formed over the second gate structure, 
wherein the top surface of the conductive layer is higher than a top surface of the second capping layer (Fig 5).

Regarding claim 9. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the first gate structure comprises: 
a first gate dielectric layer 118 formed over the fin structure; and 

wherein a sidewall of the conductive layer is aligned with a sidewall of the first gate dielectric layer (Fig 5).

Regarding claim 10. Kim discloses A fin field effect transistor (FinFET) device structure, comprising: 
a first gate structure ‘GL/118’ (Fig 5: the gate in the region CP2) formed over a fin structure (Fig 5: FA); 
a second gate structure ‘GL/118’ (Fig 5: the gate left side of the first gate) formed over the fin structure; 
a first capping layer ‘VC2’ formed over the first gate structure (Fig 5); and 
a second capping layer 182 formed over the second gate structure (Fig 5), 
wherein a top surface of the first capping layer is higher than a top surface of the second capping layer (Fig 5).

Regarding claim 11. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 10, further comprising: 
an inter-layer dielectric (ILD) layer 186 formed adjacent to the first gate structure and the second gate structure, wherein the ILD layer has a step height (Fig 5).

Regarding claim 12. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 10, further comprising: 

wherein a sidewall of the conductive layer is aligned with a sidewall of the first capping layer (Fig 5).

Regarding claim 13. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 10, further comprising: 
a first gate spacer layer 162 formed on a sidewall of the first gate structure (Fig 5), 
wherein the first capping layer is not formed on the first gate spacer layer (Fig 5).

Regarding claim 16. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 10, wherein the first gate structure comprises: 
a first gate dielectric layer 118 formed over the fin structure; and 
a first gate electrode layer ‘GL’ formed over the first gate dielectric layer (Fig 5), 
wherein a sidewall of the first gate dielectric layer is aligned with a sidewall of the first capping layer (Fig 5).

Regarding claim 17. Kim discloses A fin field effect transistor (FinFET) device structure, comprising: 
a first gate structure ‘GL/118’ (Fig 5: the gate between 198A in X1-X1’) formed over a fin structure (Fig 5); 
a first capping layer ‘184/182D’ formed over the first gate structure (Fig 5); and 

wherein the first capping layer is not formed on the first gate spacer layer (Fig 5).

Regarding claim 18. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 17, further comprising: 
a second gate structure ‘GL/118’ (Fig 5: the gate in the left side of the first gate) formed over the fin structure; 
a second gate spacer layer 162 (in the second gate) formed on a sidewall of the second gate structure (Fig 5), 
a second capping layer 184 (in the second gate) formed over the second gate structure (Fig 5), 
wherein the second capping layer is not formed on the second gate spacer layer (Fig 5).

Regarding claim 19. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 17, further comprising: 
a first source/drain (S/D) structure 172 formed over the fin structure (Fig 5); and 
a first source/drain (S/D) contact structure ‘CP1/VC1’ formed over the first S/D structure (Fig 5), 
wherein a top surface of the first S/D contact structure is higher than a top surface of the first capping layer (Fig 5).

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180083002) in view of Ando (US 20180083117).

Regarding claim 7. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 5 except wherein the first gate structure has a first width, the second gate structure has a second width, and the first width is greater than the second width.
However, Fig 13 of Ando discloses the first gate structure 128 has a first width ([0030]: long gate), the second gate structure 126 has a second width ([0030]: short gate), and the first width is greater than the second width (Fig 13, [0030]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device structure to have .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180083002) in view of Adusumilli (US 20170278747).

Regarding claim 8. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 1, further comprising: 
a first source/drain (S/D) structure 172 formed over the fin structure; and 
a first source/drain (S/D) contact structure ‘CP1’ formed over the first S/D structure, 
But Kim does not disclose wherein a top surface of the first S/D contact structure is higher than a top surface of the first capping layer.
However, Adusumilli discloses a top surface of the first S/D contact structure 88A is higher than a top surface of the first capping layer 68B.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device structure to have the Adusumilli’s device structure for the purpose of providing highly integrated structure with large number of circuit elements and required complex layout of modern integrated circuits [0002].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180083002) in view of Chen (US 20160111425).

Regarding claim 14. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 13, further comprising: 
a second gate spacer layer 162 formed on a sidewall of the second gate structure (Fig 5). 
But Kim does not disclose wherein a top surface of the first gate spacer layer is higher than a top surface of the second gate spacer layer.
However, Fig 20 of Chen discloses a top surface of the first gate spacer layer 1035 (in the 107b region) is higher than (Fig 20: due to stepped 101) a top surface of the second gate spacer layer 1035 (in the 107a region).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device structure to have the Chen’s device structure for the purpose of providing differently configured metal gate structures. Thereby providing enhanced performance of transistors [0038].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180083002) in view of Xie (US 20140197468).

Regarding claim 15. Kim discloses The fin field effect transistor (FinFET) device structure as claimed in claim 10 except wherein the first capping layer has a top width and a bottom width greater than the top width.
However, Fig 2J of Xie discloses the first capping layer 138 has a top width and a bottom width greater than the top width.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an etching stop layer formed over the first capping layer and the second capping layer, the etching stop layer has a step height”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826